UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 Or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-21982 ALLEGRO BIODIESEL CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 41-1663185 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 6033 West Century Blvd., Suite 1090 Los Angeles, California 90045 90045 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (310) 670-2093 (Not applicable) (Former name, former address and former fiscal year, if changed since last report) Indicate by checkmark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesþ No o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yesþ No o As of October 21, 2008 the registrant had 29,044,739 shares of Common Stock outstanding. PARTI FINANCIAL INFORMATION ITEM I FINANCIAL STATEMENTS ALLEGRO BIODIESEL CORPORATION CONSOLIDATED BALANCE SHEETS September 30, 2008 December 31. 2007 (unaudited) (audited) Assets Current assets: Cash and cash equivalents $ 307,240 $ 117,993 Accounts receivable, net - 4,837 Note receivable - 500,000 Other current assets 22,940 105,558 Assets of discontinued operations - 1,000,896 Total current assets 330,180 1,729,284 Investments 788,550 1,000,000 Other 25,896 25,896 Assets of discontinued operations - 8,300,530 Total assets $ 1,144,626 $ 11,055,710 Liabilities and Shareholders’ Equity (Deficit) Current liabilities: Line of credit and notes payable, net $ - $ 950,166 Accounts payable 327,817 404,838 Accrued expenses 4,631,203 3,450,398 Due to Ocean Park Advisors, LLC 346,173 111,174 Liabilities of discontinued operations - 3,540,533 Total current liabilities 5,305,193 8,457,109 Total liabilities 5,305,193 8,457,109 Shareholders’ equity (deficit): Convertible preferred stock, $0.01 par value: 50,000,000 shares authorized - 23,680,112 and 26,712,969 shares issued and outstanding shares at September 30, 2008 and December 31, 2007, respectively 265,553 294,082 Common stock, $0.01 par value: 150,000,000 shares authorized - 28,919,779 and 23,161,906 shares issued and outstanding shares at September 30, 2008 and December 31, 2007, respectively 280,895 223,311 Additional paid in capital 317,395,124 315,864,997 Accumulated deficit (322,102,139 ) (313,783,789 ) Total shareholders’ equity (deficit) (4,160,567 ) 2,598,601 Total liabilities and shareholders' equity (deficit) $ 1,144,626 $ 11,055,710 See accompanying Notes to Consolidated Financial Statements. 1 ALLEGRO BIODIESEL CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 Operating expenses: Selling, general and administrative 411,910 1,610,405 1,385,440 4,891,783 Operating loss (411,910 ) (1,610,405 ) (1,385,440 ) (4,891,783 ) Interest expense - (24,984 ) (67,094 ) (19,590 ) Interest income 1,537 9,336 15,311 60,830 Registration rights - - - (381,250 ) Other expense, net (58,745 ) - (11,324 ) - Loss before income taxes (469,118 ) (1,626,053 ) (1,448,547 ) (5,231,793 ) Income taxes - - (4,535 ) - Net loss from continuing operations (469,118 ) (1,626,053 ) (1,453,082 ) (5,231,793 ) Discontinued operations and sale of discontinued operations, net of income taxes 589,459 (21,042,023 ) (5,140,011 ) (23,131,078 ) Net income (loss) 120,341 (22,688,076 ) (6,593,093 ) (28,362,871 ) Dividends on preferred stock (553,254 ) (581,531 ) (1,725,257 ) (2,201,524 ) Loss available to common shareholders $ (432,913 ) $ (23,249,607 ) $ (8,318,350 ) $ (30,564,395 ) Net income (loss) per share, basic and diluted: Continuing operations $ (0.04 ) $ (0.10 ) $ (0.12 ) $ (0.37 ) Discontinued operations $ 0.02 $ (0.99 ) $ (0.20 ) $ (1.16 ) Weighted average number of common sharesused in per share calculations 28,846,509 21,296,424 25,928,350 19,972,254 See accompanying Notes to Consolidated Financial Statements. 2 ALLEGRO BIODIESEL CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, 2008 2007 Cash flows from operating activities: Netloss $ (6,593,093 ) $ (28,362,871 ) Adjustments to reconcile net loss to net cash from operating activities: Depreciation and amortization - 1,014,594 Impairment charges 5,655,036 - Gain on sale of Vanguard Synfuels, LLC (615,501 ) - Stock-based compensation and other 120,316 2,733,467 Bad debt expense 66,240 - Accretion of convertible notes payable and amortization of debt discount 49,834 - Impairment of goodwill - 19,978,894 Changes in operating assets and liabilities: Accounts receivable 5,072 (69,812 ) Inventory 9,941 278,643 Prepaid expenses and other assets 117,218 23,785 Accounts payable 28,354 100,009 Due to Ocean Park Advisors, LLC. 234,399 - Accrued expenses 20,548 135,683 Net cash used in operating activities (901,636 ) (4,167,608 ) Cash flows from investing activities: Capital expenditures (15,435 ) (600,124 ) Net cash from the sale of Vanguard Synfuels, LLC (382 ) - Net cashused in investing activities (15,817 ) (600,124 ) Cash flows from financing activities: Proceeds from issuance of notes payable - 640,000 Issuance of promissory notes - (640,000 ) Proceeds from repayment of issued promissory note 500,000 - Payments on line of credit and notes payable (150,000 ) (150,000 ) Net cash provided by (used in) financing activities 350,000 (150,000 ) Net decrease in cash and cash equivalents (567,453 ) (4,917,732 ) Noncash investing & financing activities: Cash and cash equivalents at beginning of period 874,693 5,578,291 Cash and cash equivalents at end of period $ 307,240 $ 660,559 Supplemental disclosure of cash flow information: Cash paid during the period for interest $ 134,188 $ 91,637 Cash paid during the period for income taxes $ - $ 300 Supplemental disclosure of non-cash investing and financing activities: Conversion of accrued dividends into common stock $ 545,799 $ - See accompanying Notes to Consolidated Financial Statements. 3 ALLEGRO BIODIESEL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2008 (UNAUDITED) 1. Business From September 20, 2006, through September 9, 2008 Allegro Biodiesel Corporation (“Allegro”, “we,” “us” or “Company”) owned a biodiesel production facility that used renewable agricultural-based feedstock (primarily soybean oil) to produce biodiesel fuel (the “Pollock Facility”). During 2007, the biodiesel industry experienced a significant increase in the cost of soybean oil. The increase in the cost of soybean oil had a significant negative effect on our profit margins and cash flows. Given these economic conditions, on October 15, 2007 we adopted a Company-wide cost reduction plan to reduce our costs. We also significantly reduced, and then halted, production at the Pollock Facility during the fourth quarter of 2007. Due to the continuing difficult conditions in the biodiesel industry described above, during the second quarter of 2008, the independent member of our board of directors recommended to our stockholders to approve the sale (the “Sale”) of 100% of the membership interests of our wholly owned subsidiary, Vanguard Synfuels, LLC (“Vanguard”), to Consolidated Energy Holdings, LLC, a Louisiana limited liability company (“CEH”). Two of our former executive officers, Darrell Dubroc and Tim Collins hold membership interests in CEH. As reported in our Form 8-K dated September 9, 2008, the Sale was completed on September 9, Pursuant to the Sale, CEH assumed substantially all of the liabilities of Vanguard, including (i) approximately $2.9 million in senior secured debt with First South Farm Credit, ACA (“First South”); (ii) approximately $589,000 in trade payables and accrued liabilities; (iii) obligations of Allegro and/or Vanguard under existing employment agreements with employees of Allegro and of Vanguard; and (iv) $258,000 in accrued compensation for certain Allegro employees that accumulated since our Company-wide expense reduction plan through the date of the Sale. As a consequence of the Sale, we have reduced our outstanding liabilities and eliminated our secured debt, as described above. While we no longer have any operating assets, we will continue as a publicly-traded corporation with non-operating assets, including cash and our equity investment in Community Power Corporation (“CPC”).We are also pursuing a claim against an escrow account established in connection with our original acquisition of Vanguard (the “Escrow Account”). See “Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations - Overview - Escrow Account Claims.” On July 31, 2008, a mutual release of cash and shares of our common stock from the Escrow Account to us and to former members of Vanguard was made in the amounts of $151,628 and 124,961 shares and $201,129 and 126,250 shares, respectively.
